Citation Nr: 0033110	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  95-18 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of bilateral total knee arthroplasties for 
bilateral degenerative joint disease of the knees, claimed as 
secondary to a service-connected right leg disorder.

2.  Entitlement to an increased evaluation for residuals of 
severe muscle wounds, muscle group XI, right leg, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
fractures of the right tibia and fibula, currently evaluated 
as 20 percent disabling.

4.  Entitlement to a temporary total disability rating for 
convalescence, under the provisions of 38 C.F.R. § 4.30, 
following bilateral knee surgery in April 1994.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs

WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to July 1946.  He has been represented throughout his appeal 
by the South Carolina Department of Veterans Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1994, by the Columbia, South Carolina, Regional 
Office (RO), which denied the veteran's claims of entitlement 
to service connection for bilateral degenerative joint 
disease of the knees; increased rating for residuals of 
severe muscle wounds, muscle group XI, right leg; increased 
rating for residuals of fractures of the right tibia and 
fibula; and a temporary total rating under the provisions of 
38 C.F.R. § 4.30 (also known as "paragraph 30").  The 
notice of disagreement with this determination was received 
in May 1995.  The statement of the case was issued in May 
1995.  VA treatment reports were received in May 1995.  The 
substantive appeal (VA Form 9), regarding the denial of the 
claim for secondary service connection and increased ratings, 
was received in June 1995.  

The veteran and his wife appeared at a hearing before a 
Hearing Officer at the RO in November 1995, at which time 
they offered testimony pertaining to the denial of service 
connection on a secondary basis, increased ratings for the 
right leg disorders, and paragraph 30 benefits.  A complete 
transcript of the testimony is of record.  The Board notes 
that it does not appear a substantive appeal regarding the 
denial of paragraph 30 benefits was filed prior to the 
hearing.  However, because the testimony has been reduced to 
writing, the Board finds that the hearing transcript 
constitutes a substantive appeal, perfecting the appeal 
regarding to the claim for paragraph 30 benefits.  See Tomlin 
v. Brown, 5 Vet.App. 355 (1993).  Additional VA treatment 
records were received in December 1995.  A VA compensation 
examination was conducted in December 1995.  

By a rating action in May 1996, the RO increased the 
evaluation for healed fractures of the right tibia and fibula 
from 10 percent to 20 percent, effective April 19, 1994.  
That rating decision also confirmed the previous denial of 
the claim for service connection for bilateral degenerative 
joint disease of the knees, and for an increased rating for 
residuals of severe wounds, muscle group XI, right leg.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims has held that a rating decision issued 
subsequent to a notice of disagreement, which grants less 
than the maximum available rating, does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of an increased rating for residuals 
of fractures of the right tibia and fibula remains in 
appellate status.  A supplemental statement of the case 
(SSOC) was issued in May 1996.  Another SSOC was issued in 
December 1997, which included the issue of a temporary total 
rating pursuant to 38 C.F.R. § 4.30.  A VA Form 1-646, 
containing argument advanced on behalf of the veteran by his 
representative, was received by the RO in March 1998.  The 
case was received at the Board later that month.  

In April 1998, the Board remanded the case to the RO, in 
order to afford the veteran a Travel Board hearing, at his 
request.  On January 27, 2000, the veteran and his wife 
appeared and offered testimony at a hearing before the 
undersigned Veterans Law Judge, sitting at Columbia, South 
Carolina.  The appeal was received back at the Board in March 
2000.  

For reasons that will be set forth below, the issues of 
entitlement to increased rating for residuals of severe 
wounds, muscle group XI, right leg; increased rating for 
residuals of fractures of the right tibia and fibula; and a 
temporary total disability rating pursuant to the provisions 
of 38 C.F.R. § 4.30, will be addressed in the Remand section 
of this decision.  

FINDINGS OF FACT

1.  The veteran is service-connected for residuals of severe 
muscle wounds, muscle group XI, right leg, and residuals of 
fracture of the right tibia and fibula.  

2.  A statement from a private physician in June 1990 
indicates that the veteran has left knee arthritis as a 
result of his gait, which was caused by the deformity of his 
service-connected right leg.  

3.  A VA hospital summary dated from April to May 1994 
indicates that the veteran had a 10-year history of 
progressive bilateral knee pain secondary to degenerative 
joint disease.  During that hospitalization, the veteran 
underwent bilateral total knee arthroplasties.

4.  The claim of entitlement to service connection for the 
postoperative residuals of bilateral total knee 
arthroplasties for bilateral degenerative joint disease of 
the knees, as secondary to the service-connected disorders of 
the right leg, is supported by cognizable evidence showing 
that the claim is plausible, or capable of substantiation.  

CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for postoperative residuals 
of bilateral total knee arthroplasties for bilateral 
degenerative joint disease of the knees, as secondary to 
service-connected right leg disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background

The pertinent facts in this case may be briefly summarized.  
The records indicate that the veteran served on active duty 
from September 1943 to July 1946.  A Certificate of 
Disability for Discharge, dated in July 1946, indicates that 
the veteran was found unfit for military service because of 
osteomyelitis, lower third, right leg, chronic, secondary to 
fracture, compound, comminuted, lower third, right tibia and 
fibula, WIA (wounded in action) April 1945.  By a rating 
action in August 1946, service connection was established 
for: wound, muscle group XI, right leg; fracture, comminuted 
and compound, tibia and fibula, right leg; and osteomyelitis, 
lower third right leg, evaluated as 50 percent disabling.  

A VA hospital summary dated in May 1978 indicates that the 
veteran was admitted to the hospital after he developed 
draining from a purulent ulcer over an old scar from a 
previous combat injury on the right posterolateral aspect of 
his right leg.  He underwent debridement and split thickness 
skin grafting to the injury.  The discharge diagnoses were 
post gunshot wound to the right leg, with multiple procedures 
and deformity, and secondarily infected leg ulcer from 
devitalized scar tissue.  The veteran was readmitted to a VA 
hospital in July 1985 for complaints of open draining wound, 
right lower leg.  It was noted that he had had chronic 
problems with the lateral aspect of his right leg for many 
years.  He underwent irrigation and debridement of the right 
lower leg open wound, with application of split thickness 
skin graft from the right thigh.  

Of record is a private medical statement from S. P. 
Schoettle, M.D., dated in June 1990, indicating that the 
veteran had been his patient since March 1988.  Dr. Schoettle 
related that the veteran had a severely deformed right leg 
due to corrective surgery done on that leg.  Dr. Schoettle 
noted that the right leg was essentially stable, but stated 
that the veteran had developed severe arthritis in his left 
knee due to his gait, which was caused by the deformity of 
his right leg.  Dr. Schoettle reported that the left knee 
arthritis would most likely become a chronic condition and 
would require therapy.  

Received in May 1994 was a hospital summary from the VA 
Medical Center (VAMC) in Charleston, dated from April 1994 to 
May 1994, indicating that the veteran had a ten-year history 
of progressive bilateral knee pain, left greater than right, 
secondary to degenerative joint disease.  It was also noted 
that the veteran had a history of shrapnel wound to the right 
tibia with large tissue defect and possibly chronic 
osteomyelitis; however, the leg had not been drained since 
the late 1980's and a recent bone scan had revealed no 
evidence of osteomyelitis.  During the 1994 hospitalization, 
the veteran underwent bilateral total knee arthroplasties, 
with postoperative physical therapy.  The discharge diagnosis 
indicated status post bilateral knee arthroplasties secondary 
to degenerative joint disease.  Subsequent VA treatment 
reports reflect ongoing follow up evaluation and treatment 
for the legs.

At his personal hearing before the Hearing Officer in 
November 1995, the veteran testified that he had a right leg 
shortening and had worn a right leg brace for many years due 
to the service-connected right leg disorder.  The veteran 
maintained that he had to overuse his knees to relieve the 
stress on his legs.  Subsequently, during his Travel Board 
hearing in January 2000, the veteran reiterated his 
contention that the strain and stress placed on the knees 
over the years, as a result of his service-connected right 
leg disorder, had caused him to develop arthritis that 
eventually required knee replacements.  The veteran stated 
that a doctor indicated to him that the problem with his 
knees had resulted from the unevenness of the right leg and 
his gait pattern.  It was argued that the service-connected 
right leg disorder had led to the deterioration of both 
knees, requiring eventual replacement of the knee joints.  

Submitted in evidence after the Travel Board hearing were two 
medical statements.  One is a duplicate copy of 
Dr. Schoettle's June 1990 statement, discussed above.  The 
other is a February 2000 statement of Renee Meyer, M.D., a 
physician at the Charleston VAMC, addressing disorders of the 
hips and back, which are not before the Board at this time.

B.  Legal analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition 
to the rules of service connection stated above, service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The threshold question which the Board must address is 
whether the appellant has presented a well-grounded claim.  A 
well-grounded claim is one which is plausible.  If he has 
not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the Court which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well-grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
The United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Also, in order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996).  

Secondary service connection claims like the instant case 
must also be well grounded under 38 U.S.C.A. § 5107(a).  
Buckley v. West, 12 Vet.App. 76, 84 (1998), citing Locher v. 
Brown, 9 Vet.App. 535, 538 (1996); Jones v. Brown, 7 Vet.App. 
134, 136-38 (1994), and other cases.  In order for a 
secondary service connection claim to be well grounded, there 
must be evidence that the disability claimed is proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet.App. 509, 512 (1998).  

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for bilateral 
degenerative joint disease of both knees, which resulted in 
bilateral total knee arthroplasties, on a secondary basis, is 
well grounded.  The records clearly indicate that the veteran 
is currently service-connected for a right leg disorder, and 
the record contains competent medical evidence of a current 
diagnosis, postoperative residuals of bilateral total knee 
arthroplasties for bilateral degenerative joint disease of 
the knees.  Moreover, Dr. Schoettle's statement has provided 
the requisite medical nexus by linking the arthritic process 
to the veteran's service-connected right leg disorder.  Thus, 
the Board concludes that the veteran has submitted a well-
grounded claim of entitlement to service connection for 
bilateral degenerative joint disease of the knees, secondary 
to his service-connected right leg disorder.

ORDER

To the extent the veteran's claim of service connection for 
postoperative residuals of bilateral total knee 
arthroplasties for bilateral degenerative joint disease of 
the knees, as secondary to a service-connected right leg 
disability, is well grounded, thereby giving rise to a duty 
to assist in its development, the appeal is granted.  


REMAND

Besides the service connection issue discussed above, the 
veteran seeks entitlement to increased disability ratings for 
his service-connected residuals of severe wounds, muscle 
group XI, right leg, and residuals of fractures of the tibia 
and fibula.  Where a disability has already been service 
connected and there is a claim for an increased rating, a 
mere allegation that the disability has become more severe is 
sufficient to establish a well-grounded claim.  See Buckley, 
supra, at 80, citing Proscelle v. Derwinski, 2 Vet.App 629, 
632 (1992), and other cases.

Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded.  Therefore, VA has a duty 
to assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet.App. 69, 76 (1995).  

The Board observes that the right leg disorder is rated as a 
muscle injury.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for muscle injuries, effective July 3, 1997.  See 62 Fed. 
Reg. 30,235-240 (1997) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 
Vet.App. 55, 57 (1998), appeal dismissed, No. 99-7041 (Fed. 
Cir. Oct. 28, 1999).  That is, prior to July 3, 1997, only 
the previous version of the rating criteria is applicable.  
Thereafter, the version of the rating criteria that is most 
favorable to the veteran must be applied.  See VAOPGCPREC 3-
2000 (Apr. 10, 2000).  On remand, the RO must address these 
considerations.  

The veteran has already been assigned a 30 percent rating for 
residuals of severe muscle wound the right lower leg, which 
is the maximum schedular rating for severe damage to Muscle 
Group XI under Diagnostic Code 5311.  38 C.F.R. § 4.73.  
However, the RO has not considered the scars resulting from 
the shell fragment wound of the right lower leg.  The 
regulations preclude "pyramiding," or evaluating the same 
disability or the same manifestations under different 
diagnoses or different diagnostic codes.  38 C.F.R. § 4.14 
(1999).  However, the Court has held that a veteran is 
entitled to have his disability ratings combined for a 
painful scar and facial muscle injury, as long as none of the 
symptomatology for one condition duplicates or overlaps with 
the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet.App. 259 (1994).  Significantly, at his Travel Board 
hearing in January 2000, the veteran reported constant pain 
in the right leg, associated with a scar in the wound area 
that erupts and breaks from time to time.  Accordingly, an 
additional examination should be conducted to include 
examination of the scars of the right lower leg.  Thereafter, 
the RO should consider whether a separate rating for scars 
resulting from the gunshot wound is appropriate.  

In addition, a December 1995 VA X-ray showed a healed 
comminuted fracture of the distal right tibia and fibula with 
medial angulation of the distal fracture fragments.  Although 
that X-ray study indicated that there were no signs of 
osteomyelitis, the examination also reported that the veteran 
had had chronic osteomyelitis since he suffered the right leg 
injury in service.  Further, at his personal hearing in 
November 1995, the veteran indicated that he had pain and 
weakness in the right leg; he also reported swelling and 
stiffness in the right ankle, with limitation of motion of 
the right leg.  The Board notes that the RO should determine 
whether a separate evaluation is warranted for limitation of 
motion of the right leg pursuant to 38 C.F.R. §§ 4.14, 4.71a, 
DCs 5000, 5260, 5261, and Esteban.  

The Court has also held that, when a Diagnostic Code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  Therefore, if 
the RO determines that a separate evaluation in addition to 
the 30 percent evaluation for muscle injury is warranted 
pursuant to a Diagnostic Code that provides for evaluations 
based solely upon limitation of motion, 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca must be considered.  

A review of the veteran's last VA orthopedic examination, in 
December 1995, reveals little or no discussion of functional 
loss.  If an examination report does not contain sufficient 
detail, it must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2.  The Board is prohibited from 
relying on its own unsubstantiated medical judgment in the 
resolution of claims.  See Crowe v. Brown, 7 Vet.App. 238 
(1995); Austin v. Brown, 6 Vet.App. 547 (1994); Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  

Since the Board has determined that the veteran has submitted 
a well-grounded claim of service connection for postoperative 
residuals of bilateral total knee arthroplasties for 
bilateral degenerative joint disease of the knees, as 
secondary to the service-connected right leg disorder, the RO 
must conduct a merits review of this matter.  This also means 
that VA now has a statutory duty to assist the veteran with 
the development of evidence in connection with his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  As noted above, there has 
been some suggestion by a private physician, in 1990, that 
the veteran's knee problems developed as a result of the 
unevenness of the right leg and his gait pattern.  However, 
the record does not contain any clinical records from the 
veteran's private physician.  

Moreover, of record is a VA hospital report dated from April 
1994 to May 1994, at the time the bilateral total knee 
arthroplasties were performed, indicating that the veteran 
had an approximately 10-year history of progressive bilateral 
knee pain, left greater than right, secondary to degenerative 
joint disease.  However, the record does not contain any 
treatment records for the period from 1984 to 1994.  At his 
personal hearing in November 1995, the veteran indicated that 
he had been receiving treatment for his knees at the VA 
hospital in Charleston, South Carolina.  The Board finds that 
all VA records should be obtained before a decision is 
entered, as they are constructively of record.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  

As to the issue of entitlement to a temporary total 
convalescence rating pursuant to the provisions of 38 C.F.R. 
§ 4.30, following a hospitalization in March 1994 for a 
bilateral total knee arthroplasty, the Board notes that the 
outcome of this issue is clearly dependent upon the 
determination of the prior issue of entitlement to service 
connection for bilateral degenerative joint disease of the 
knees, since paragraph 30 benefits are payable only for 
service-connected disability.  Accordingly, the issue must be 
deferred by the Board until the question of service 
connection for bilateral degenerative joint disease of the 
knees is resolved.  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is hereby Remanded to 
the RO for further development, as follows:

1.  The RO should contact S. P. Schoettle, M.D., 
and request that he provide, for association with 
the claims file, any medical records he may have 
used in rendering the medical opinion in his June 
1990 medical statement.  Specially, Dr. Schoettle 
should provide those records which chronicle any 
problems the veteran had with his gait as a result 
of the service-connected right leg disorder.  

2.  The RO should ask the veteran to provide the 
names, addresses, and approximate dates of 
treatment for all health care providers, VA or 
non-VA, inpatient or outpatient, who may possess 
additional records pertinent to his treatment for 
his bilateral knee disorder and service-connected 
right leg disorders.  After securing any necessary 
authorizations, the RO should request and 
associate with the claims file legible copies of 
the veteran's complete treatment reports from all 
sources identified whose records have not been 
previously secured.  Regardless of the veteran's 
response, the RO should obtain all records 
reflecting treatment since August 1985 at the VA 
Medical Center in Charleston, South Carolina, for 
the disabilities on appeal.  All records obtained 
which are not currently of record should be 
associated with the claims folder.  

3.  The RO should arrange for the veteran to 
undergo comprehensive orthopedic and neurologic 
evaluations, to determine the current severity of 
his service-connected severe wounds, muscle group 
XI, right leg, and residuals of fractures of the 
right tibia and fibula.  All indicated studies, 
including diagnostic imaging, should be performed, 
and all findings should be set forth in detail and 
typewritten.  The veteran's claims folder, to 
include a copy of this Remand, must be available 
to the examiner(s) for review prior to the 
examination.  All indicated studies, including X-
rays and range of motion studies in degrees, 
should be performed.  The examiner is requested to 
report all pathology associated with the residuals 
of the gunshot wound of the right leg and 
fractures of the right tibia and fibula.  Tests of 
joint movement against varying resistance should 
be performed.  The extent of any incoordination, 
weakened movement, and excess fatigability on use 
should also be described by the examiner.  The 
examiner(s) should be requested to identify any 
objective evidence of pain or functional loss due 
to pain associated with the bullet wound residuals 
of the right leg and fractures of the right tibia 
and fibula.  The examiner(s) should also express 
an opinion concerning whether there would be 
additional limits on functional ability during 
flare-ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms of 
additional degrees of limitation of motion during 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45.  
The examiner(s) are also requested to specifically 
provide a description of all associated scarring, 
and any symptomatology associated therewith.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  

4.  In addition, the veteran should be afforded an 
orthopedic examination to determine the nature, 
etiology, and severity of the veteran's current 
knee disability, postoperative residuals of 
bilateral total knee arthroplasties for bilateral 
degenerative joint disease of the knees.  All 
indicated tests and studies should be 
accomplished.  The veteran's claims folder, to 
include a copy of this Remand, must be available 
to the examiner for review prior to the 
examination.  Based upon the veteran's overall 
disability picture, the examiner is requested to 
render an opinion as to whether it is at least as 
likely as not that the service-connected fractures 
of the right tibia and fibula or residuals of 
severe muscle wounds to the right leg caused the 
development of the veteran's bilateral 
degenerative joint disease of the knees, which, in 
turn, necessitated the arthroplasties.  If the 
right leg disorders did not cause the development 
of degenerative joint disease of the knees, the 
examiner is requested to render an opinion as to 
the following questions:

(a) Is it at least as likely as not that the 
veteran's service-connected right leg 
disability caused the veteran's bilateral 
degenerative joint disease of the knees to 
increase in severity beyond the natural 
progress of the knee disorder?

(b) If the examiner finds that the service-
connected right leg disorders aggravated the 
degenerative joint disease of the knees, 
he/she is requested to identify the 
incremental increase in disability 
attributable to such aggravation.

5.  Thereafter, the RO should review the claims 
file to ensure that all of the foregoing requested 
development has been completed.  In particular, 
the RO should review the requested examination 
reports and required opinions to ensure that they 
are responsive to and in complete compliance with 
the directives of this remand, and if it is not, 
the RO should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development deemed 
essential in addition to that specified above, the 
RO should readjudicate the veteran's claims, to 
include consideration of all additional evidence 
added to the record, as well as the application of 
all pertinent laws and regulations, including 38 
C.F.R. §§ 3.310(a), 4.40, 4.45, and 4.56 (1999).  
The RO should also apply all factors enumerated in 
the Court's decision in Allen v. Brown, 7 Vet.App. 
439 (1995); as well as DeLuca and Karnas, as 
warranted.  The RO must also readjudicate the 
claim for increased ratings for residuals of a 
gunshot wound of the right leg and fracture of the 
tibia and fibula with consideration of a separate 
evaluation for any associated scarring of the 
right leg consistent with Esteban, supra.  

7.  If any decision remains adverse to the 
veteran, both he and his representative should be 
furnished a supplemental statement of the case 
which summarizes the pertinent evidence, all 
applicable law and regulations, including the 
provisions of 38 C.F.R. §§ 3.310, 4.40, and 4.45, 
and reflects detailed reasons and bases for all 
decisions made.  They should then be afforded the 
applicable time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
remand the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of this Remand is to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
Veterans Law Judge
	Member, Board of Veterans' Appeals


 



